WILMINGTON SAVINGS FUND SOCIETY, FSB, doing business as Christiana Trust, not in its individual capacity, but solely as Trustee FOR PRETIUM MORTGAGE ACQUISITION TRUST, Plaintiff-Appellee, v. Brooke Juliet Carlina RIOPTA; Amber Megan Riopta; Casie Ann Riopta, Defendants-Appellants, and County of Kaua'i, Defendant, and John Does 1-10; Jane Does 1-10; Doe Partnerships 1-10; Doe Corporations 1-10; Doe Entities 1-10; and Doe Governmental Units 1-10, DefendantsSUMMARY DISPOSITION ORDERVacated. Remanded.